DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Riley et al. (US 2013/0255390A1; hereinafter “Riley”).





    PNG
    media_image1.png
    685
    523
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    490
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    357
    776
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    504
    687
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    472
    649
    media_image5.png
    Greyscale


		Riley shows in figures 1A, 1B, 1C, 2A and 2B, gravity and piston pump embodiments of a fluid injection system capable of:
directing a medical fluid through a fluid path (30, 32 or 112, 114) set of the fluid injection system; 
measuring the fluid pressure of the medical fluid using a transducer positioned in-line with the fluid path set [see Riley; figure 1C, transducer 52]; 
sending fluid pressure information from the transducer to a hemodynamic monitoring system [see Riley; all figures, signal cable 92 and control unit 90]; 
converting the fluid pressure information into pressure wave form information using the hemodynamic monitoring system [see Riley; paragraph 0033; “the pressure transducer may measure flexing of the diaphragm and convert to an electronic signal a representation of the amount of flexing of the diaphragm to measure the changing fluid pressure in the tubing element”];
sending the pressure wave form information to a fluid control module of the fluid injection system [see Riley; paragraph 0034; external monitor]; and 
allowing an injection procedure or allowing a priming sequence and a purging sequence using the fluid control module based on the pressure wave form information [see Riley; paragraph 0070].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 2013/0255390A1; hereinafter “Riley”) in view of Neer (US 2005/0148867A1).
Riley discloses the use of a display [see Riley; paragraph 0006].  Riley does not explicitly disclose a graphical user interface.  However, the use of a graphical user interface in combination with a fluid injection system would have been considered conventional in the art as evidenced by the teachings of Neer.  

                                               
    PNG
    media_image6.png
    715
    571
    media_image6.png
    Greyscale

          
    PNG
    media_image7.png
    334
    515
    media_image7.png
    Greyscale

	Neer shows in figures 1 and 3, a fluid injection system (20) having a graphical user interface (24).  Accordingly, for an artisan skilled in the art, modifying the display of Riley with a graphical user interface, as taught by Neer, would have been considered obvious in view of the demonstrated conventionality of this display enhancement.  Moreover, the artisan would have been motivated to make the modification because a graphical user interfaces would have facilitated the accurate entry of syringe information such as syringe diameter, syringe volume, and syringe stroke length [see Neer; paragraph 0033]. 
Allowable Subject Matter
Claims 1-18 are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:  
In relation to independent claim 1, the prior art of record does not disclose or suggest, inter alia, “the monitoring control module is configured to create a state logic protocol to control the fluid control module to allow an injection procedure or allow a purging or priming sequence based on the pressure wave form information.”  Similarly, in relation to claim 13, the prior art of record does not disclose or suggest, inter alia, “wherein based on the pressure wave form information received from the hemodynamic monitoring system, the fluid control module is configured to create a state logic protocol to allow an injection procedure or allow a purging or priming sequence using the fluid control module.”  Support for the creation of a state logic protocol is found in the specification of this application, paragraph 0053:
“[i]n one example, the hemodynamic monitoring system 226 may be configured to send the pressure wave form information received from the transducer 222 to at least one of a first monitoring control module 218 of the graphical user interface 216 and a second monitoring control module 212 of the fluid control module 204. Based on the information received from the hemodynamic monitoring system 226 and/or the transducer 222, the monitoring control module 212 of the fluid control module 204 and/or the monitoring control module 218 of the graphical user interface 216 may be configured to create a state logic protocol, in both a binary form and a quantitative algorithm to determine different states of the system 100, such as, for example, fluid path sets 206, 208, 210, 214.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783